FILED
                                                                           NOV 5 2020
                           NOT FOR PUBLICATION                        SUSAN M. SPRAUL, CLERK
                                                                         U.S. BKCY. APP. PANEL
                                                                         OF THE NINTH CIRCUIT

          UNITED STATES BANKRUPTCY APPELLATE PANEL
                    OF THE NINTH CIRCUIT

In re:                                               BAP No. NC-19-1218-GFB
BRUCE CHADBOURNE,
            Debtor.                                  Bk. No. 1:19-bk-10346-DM

BRUCE CHADBOURNE,
              Appellant,
v.                                                   MEMORANDUM*
WILMINGTON TRUST, NATIONAL
ASSOCIATION, as trustee for MFRA
Trust 2014-2,
              Appellee.

               Appeal from the United States Bankruptcy Court
                   for the Northern District of California
                Dennis Montali, Bankruptcy Judge, Presiding

Before: GAN, FARIS, and BRAND, Bankruptcy Judges.



      Chapter 131 debtor Bruce Chadbourne (“Debtor”) appeals the

bankruptcy court’s order granting in rem stay relief pursuant to § 362(d)(4),



      *
        This disposition is not appropriate for publication. Although it may be cited for
whatever persuasive value it may have, see Fed. R. App. P. 32.1, it has no precedential
value, see 9th Cir. BAP Rule 8024-1.
      1
      Unless specified otherwise, all chapter and section references are to the
Bankruptcy Code, 11 U.S.C. §§ 101-1532.
and the order denying Debtor’s motion for reconsideration.

      Debtor has not provided a transcript of the stay relief hearing to

permit the Panel to make an informed review of the bankruptcy court’s

decision. An appellant’s failure to provide necessary transcripts is cause to

dismiss the appeal. Hall v. Whitley, 935 F.2d 164, 165 (9th Cir. 1991); Kyle v.

Dye (In re Kyle), 317 B.R. 390, 393 (9th Cir. BAP 2004). We have discretion to

disregard such a failure and decide the appeal on the merits if informed

review is possible. In re Kyle, 317 B.R. at 393. But, without a transcript of the

hearing, we are unable to evaluate the basis of the bankruptcy court’s

decision to determine whether it erred in granting the relief.

      Additionally, Debtor makes no argument in his opening brief

relevant to either relief under § 362(d)(4) or the motion for reconsideration,

and has therefore waived the issues. Smith v. Marsh, 194 F.3d 1045, 1052

(9th Cir. 1999). Accordingly, we DISMISS the appeal.




                                        2